DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/158,864 filed on January 26, 2021.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s disclosure of related application information as disclosed in paragraph [0001] of the specification is acknowledged. 

Preliminary Amendment
4.	Receipt is acknowledged of the preliminary amendment filed on February 11, 2021.  

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/577,659 filed on November 28, 2017.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0374294 A1 to Joyce (hereinafter “Joyce”).
	Regarding claims 1 and 15, Joyce discloses a system 10 (see figure 1) and the method for collecting deposited used medical devices comprising a sharps container 15  designed to accept medical waste (see abstract); and the top opening 40, the bottom opening 45 which make up the moving path for the channel 35 to the sharps bin 15 (see paragraphs 0007 and 0016) prevent the disposed item to be removed from the container; a sensor which read information from the items being deposited (see paragraphs 0016 and 0017); and the sensor – the information obtaining mechanism is configured to transmit information another computing device (see paragraph 0016).  
	Regarding claim 2, in another embodiment, the sharps bin enclosure 110 includes a sensor 135 (see figure 2 and paragraph 0029).
	Regarding claim 3, as shown in figure 1, the sensor 50 is installed in the docking station 20 (see paragraph 0026).
	Regarding claim 4, the docking station 20 includes a base section 70 (see figure 1 and paragraph 0024).  

	Regarding claims 7 and 20, whenever, the item/tag is read by the reader 50, the information would be read and processed (see paragraphs 0017-0019).  
	Regarding claims 8-10 and 16, the information taken by the reader includes a time and data in which medical syringe is deposited (see paragraphs 0015 and 0027).  Information is also transmitted to another computing system (see paragraphs 0016 and 0027). 
	Regarding claims 11, 12, and 18, the sensor 50 also detects a weight of a syringe (see paragraph 0016).  Joyce discloses that the reader 50 in the docking station logs, take photo images, weighs and time-stamps the depiction of the syringe (see paragraph 0027).  Unlike the base 75 which can weigh the weight of the container (see paragraph 0024), it appears that the reader reading the above-mentioned information. 
	Regarding claims 13 and 17, the scale 75 can be calibrated to fully loaded weight (see paragraph 0024). 
	Regarding claims 14 and 19, the system can determine quantities of medication consumed or not consumed (see paragraph 0042).  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.



	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
January 8, 2022